Title: Bill for Lessening the Evils of Securityship, [before June 1779?]
From: Virginia Assembly
To: 



[Before June 1779?]

Whereas the laws permitting one person to become bound for another have been found in experience to be of more harm than help to the citizens of this commonwealth, by encouraging merchants and others to extend credits beyond the abilities of their debtors to pay, by giving fatal facilities to thoughtless and  unprincipled spendthrifts to continue their extravagant courses till they have not only exhausted beyond recovery their own means of paiment and future subsistence, but expended the fortunes of their friends and relations also, and by overwhelming in the end good men and their families, victims of their own benevolence and of the avarice and dissipation of others: for lessening these evils therefore <by rendering the act of securityship a more solemn warning to the parties>
The General assembly does enact as follows.
No person shall hereafter be able, within the limits or jurisdiction of this commonwealth, to make his person or property liable for the debt duty, default or undertaking of another; except [for lands by a mortgage and?] the personal chattels whereof he is in possession, nor these otherwise than by a delivery of them in pledge to the creditor.
Where the laws require security or bail from executors, administrators, guardians, defendants in any plea, recognisors, public officers, or any others whatsoever, a sufficient mortgage of lands or in the case of defendants and recognisors a sufficient delivery of sufficient moveable goods in pledge, to the sheriff or coroner as the case may be, and their successors, for the commonwealth or the creditor shall hereafter be required.
The Judgment respondendum which shall be taken out of the Chancery for foreclosing the right of redeeming the property mortgaged or pledged under this act, shall give notice that, on some day to be named in the subpoena at the will of the plaintiff, not less thanmonth after service of the same and a copy of the bill left with the defendant, the court will be moved for a decree of foreclosure and sale; on which day, or as soon after as may be, the court shall, with or without the appearance, answer or other pleading of the defendant, hear and decide the cause on the bill and other pleadings and exhibits, the depositions and vivâ voce testimony, according to substantial justice, but without delay or indulgence; and if they find cause of foreclosure, shall decree a sale of the lands mortgaged or of the moveable goods pawned withinmonths after the date of the decree.
In like manner a bill for redemption of the lands mortgaged, or action for the detainer of the pawn shall be heard and decided on a day to be named in the subpoena or writ, with equal circumstances of justice and dispatch.
All acts done in evasion of this law shall be void, and not merely voidable.
 